UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C. 20549 FORM N-Q QUARTERLY SCHEDULE OF PORTFOLIO HOLDINGS OF REGISTERED MANAGEMENT INVESTMENT COMPANIES Investment Company Act File number: 811-21829 BBH TRUST on behalf of the following series: BBH Core Select BBH International Equity Fund BBH Limited Duration Fund (Exact name of Registrant as specified in charter) 140 Broadway, New York, NY 10005 (Address of principal executive offices) Corporation Services Company, 2711 Centerville Road, Suite 400, Wilmington, DE 19808 (Name and address of agent for service) Registrant's telephone number, including area code: (800) 575-1265 Date of fiscal year end:October 31 Date of reporting period:January 31, 2013 ITEM 1. SCHEDULES OF INVESTMENTS BBH CORE SELECT PORTFOLIO OF INVESTMENTS January 31, 2013 (unaudited) Shares Value COMMON STOCKS(90.2%) BASIC MATERIALS (3.1%) Celanese Corp. (Series A) $ Praxair, Inc. Total Basic Materials COMMUNICATIONS (13.9%) Comcast Corp. (Class A) eBay, Inc.1 Google, Inc. (Class A)1 Liberty Media Corp. - Interactive A1 Total Communications CONSUMER CYCLICAL (7.5%) Bed, Bath & Beyond, Inc.1 Target Corp. Wal-Mart Stores, Inc. Total Consumer Cyclical CONSUMER NON-CYCLICAL (27.0%) Anheuser-Busch InBev NV ADR Automatic Data Processing, Inc. Baxter International, Inc. DENTSPLY International, Inc. Diageo, Plc. ADR Henry Schein, Inc.1 Johnson & Johnson Nestle SA ADR Novartis AG ADR PepsiCo, Inc. Total Consumer Non-Cyclical ENERGY (7.9%) EOG Resources, Inc. Occidental Petroleum Corp. Southwestern Energy Co.1 Total Energy FINANCIALS (20.3%) Berkshire Hathaway, Inc. (Class A)1 Chubb Corp. Progressive Corp. US Bancorp Shares Value COMMON STOCKS (continued) FINANCIALS (continued) Wells Fargo & Co. $ Total Financials INDUSTRIALS (3.2%) Waste Management, Inc. Total Industrials TECHNOLOGY (7.3%) Dell, Inc. Microsoft Corp. QUALCOMM, Inc. Total Technology TOTAL COMMON STOCKS (Identified cost $3,348,991,724) Principal Amount Maturity Date Interest Rate U.S. TREASURY BILLS (4.5%) $ U.S. Treasury Bill2,3 03/07/13 % Total U.S. Treasury Bills (Identified cost $194,996,529) REPURCHASE AGREEMENTS (5.1%) BNP Paribas SA (Agreement dated 01/31/2013 collateralized by U.S. Treasury Bond 4.125%, due 05/15/2015, par value $93,000,000) 02/01/13 % Deutsche Bank AG (Agreement dated 01/31/2013 collateralized by U.S. Treasury Bond 1.000%, due 10/31/2016, par value $120,217,000) 02/01/13 % Total Repurchase Agreements (Identified cost $220,000,000) TOTAL INVESTMENTS (Identified cost $3,763,988,253)4 99.8% $ CASH AND OTHER ASSETS IN EXCESS OF LIABILITIES NET ASSETS 100.0% $ 1 Non-income producing security. 2 Coupon represents a weighted average yield. 3 Coupon represents a yield to maturity. 4 The aggregate cost for federal income tax purposes is $3,763,988,253, the aggregate gross unrealized appreciation is $561,796,245 and the aggregate gross unrealized depreciation is $4,343,496, resulting in net unrealized appreciation of $557,452,749. Abbreviations: ADR − American Depositary Receipt. BBH CORE SELECT PORTFOLIO OF INVESTMENTS (continued) January 31, 2013 (unaudited) FAIR VALUE MEASUREMENTS BBH Core Select (the “Fund”) is required to disclose information regarding the fair value measurements of the Fund’s assets and liabilities. Fair value is the price that would be received to sell an asset or paid to transfer a liability in an orderly transaction between market participants at the measurement date. The disclosure requirement established a three-tier hierarchy to maximize the use of observable market data and minimize the use of unobservable inputs and to establish classification of fair value measurements for disclosure purposes. Inputs refer broadly to the assumptions that market participants would use in pricing the asset or liability, including for example, the risk inherent in a particular valuation technique used to measure fair value including such a pricing model and/or the risk inherent in the inputs to the valuation technique. Inputs may be observable or unobservable. Observable inputs are inputs that reflect the assumptions market participants would use in pricing the asset or liability developed based on market data obtained from sources independent of the reporting entity. Unobservable inputs are inputs that reflect the Fund’s own considerations about the assumptions market participants would use in pricing the asset or liability developed based on the best information available in the circumstances. The three levels defined by the fair value hierarchy are as follows: —Level 1 – (unadjusted) quoted prices in active markets for identical investments. —Level 2 – significant other observable inputs (including quoted prices for similar investments, interest rates, prepayment speeds, credit risk, etc.). —Level 3 – significant unobservable inputs (including the Fund’s own assumptions in determining the fair value of investments). Inputs are used in applying the various valuation techniques and broadly refer to the assumptions that market participants use to make valuation decisions, including assumptions about risk. Inputs may include price information, specific and broad credit data, liquidity statistics, and other factors. A financial instrument’s level within the fair value hierarchy is based on the lowest level of any input that is significant to the fair value measurement. However, the determination of what constitutes “observable” requires significant judgment by the investment adviser. The investment adviser considers observable data to be that market data which is readily available, regularly distributed or updated, reliable and verifiable, not proprietary, and provided by independent sources that are actively involved in the relevant market. The categorization of a financial instrument within the hierarchy is based upon the pricing transparency of the instrument and does not necessarily correspond to the investment adviser’s perceived risk of that instrument. Financial assets within level 1 are based on quoted market prices in active markets. The Fund does not adjust the quoted price for these instruments. Financial instruments that trade in markets that are not considered to be active but are valued based on quoted market prices, dealer quotations or alternative pricing sources supported by observable inputs are classified within level 2. These include investment-grade corporate bonds, U.S. Treasury notes and bonds, and certain non-U.S. sovereign obligations, listed equities and over-the-counter derivatives. As level 2 financial assets include positions that are not traded in active markets and/or are subject to transfer restrictions, valuations may be adjusted to reflect illiquidity and/or non-transferability, which are generally based on available market information. Financial assets classified within level 3 have significant unobservable inputs, as they trade infrequently. Level 3 financial assets include private equity and certain corporate debt securities. As observable prices are not available for these securities, valuation techniques are used to derive fair value. Because of the inherent uncertainties of valuation, the values reflected in the financial statements may materially differ from the value received upon the actual sale of those investments. BBH CORE SELECT PORTFOLIO OF INVESTMENTS (continued) January 31, 2013 (unaudited) The following table summarizes the valuation of the Fund’s investments by the above fair value hierarchy levels as of January 31, 2013. Investments, at value (Unadjusted) Quoted Prices in Active Markets for Identical Investments (Level 1)* Significant Other Observable Inputs (Level 2)* Significant Unobservable Inputs (Level 3)* Balance as of January 31, 2013 Basic Materials $ $
